Name: COMMISSION REGULATION (EC) No 627/97 of 10 April 1997 correcting Regulation (EC) No 622/97 fixing the maximum export refund for white sugar for the 33rd partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1464/96
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar
 Date Published: nan

 11 . 4 . 97 EN Official Journal of the European Communities No L 96/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 627/97 of 10 April 1997 correcting Regulation (EC) No 622/97 fixing the maximum export refund for white sugar for the 33rd partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1464/96 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 1 599/96 (2), and in particular point (b) of the second subparagraph of Article 17 (5) thereof, Whereas Commission Regulation (EC) No 622/97 (3) fixes the maximum export refund for white sugar for the 33rd partial invitation to tender issued pursuant to Commis ­ sion Regulation (EC) No 1464/96 (4); whereas a check has shown that the amount is not in accordance with the opinion delivered by the Management Committee for Sugar; whereas the Regulation in question should be corrected, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EC) No 622/97, the amount 'ECU 43,734' is hereby replaced by 'ECU 43,737'. Article 2 This Regulation shall enter into force on 1 1 April 1997. It shall apply with effect from 10 April 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 April 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 206, 16 . 8 . 1996, p. 43 . (3) OJ No L 95, 10 . 4. 1997, p. 5 . 4 OJ No L 187, 26 . 7. 1996, p. 42.